Dear Mr. Doughty:
You asked, on behalf of the West Carroll Parish School Board, whether the school board is subject to Pipeline Safety Regulations, LSA-R.S. 30:503
et seq., because it is a "master meter system" as defined by and in R.S.30:503(12).  You said that you "do not believe" that this school board is a "master meter system" and we agree.
Section (12) defines a "master meter system" as a pipeline system for distributing gas within a specified area ". . . where the operation purchases metered gas from an outside source for resale through a gas pipeline system . . ."
The key words, in this instance, are "for resale."  We understand that the West Carroll Parish School Board purchases and distributes gas to various schools within the school board district but there are no individual meters at the various schools; consequently, there is no resale of the gas ". . . directly through a meter or by other means, such as by rents," as the statute states.
No doubt the various schools are "end users" as defined in LSA-R.S.30:503(11) and are ultimate consumers of the product, but without a resale the "master meter system" definition is not applicable.  It does not appear the legislature meant to extend the "master meter system" definition to emcompass school boards where there is no resale.
Our opinion, of course, is based on facts as we understand them to be.
Sincerely,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ H. Charles Gaudin Assistant Attorney General
RPI:HCG/bgc
DATE RECEIVED:
DATE RELEASED: September 7, 2001